Case 7:19-mc-00006 Document 3 F-iled 01/02/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Application of Grains and Industrial
Products Trading Pte Ltd and Bunge S.A. Misc_ Action NO_ 7;19_mc_00()06
for an Order Directing Discovery from

Daniel Rudolph Pursuant to 28 U.S.C. § 1782

 

 

TBR@P~=©SED] ORDER GRANTING JUDICIAL ASSISTANCE IN AID OF
A FOREIGN PR()CEEDING PURSUANT TO 28 U.S.C. § 1782

Upon consideration of the ex parte petition for assistance in aid of a foreign proceeding
pursuant to 28 U.S.C. § 1782 (the “E_tgign_”) submitted by Petitioners Grains and Industrial
Products Trading Pte Ltd (“QKI_RI”) and Bunge S.A. (“_B_S_A”) (collectively, “Petitioners”), and
all papers submitted in support thereof, the Court finds that (1) the statutory requirements of
28 U.S.C. § 1782 are satisfied and (2) the factors identified by the United States Supreme Court
in Im‘el Corp. v. Advancea' Mz`cro Devices, Inc., 542 U.S. 241 (1994) Weigh in favor of granting
the Petition; and it is further

ORDERED that the Petition is GRANTED, and it is further

ORDERED that Petitioners are granted leave to serve this Order and the subpoena
attached to the Petition as Exhibit A upon Daniel Rudolph, and are authorized to issue additional
subpoenas for the production of documents and/or depositions of Daniel Rudolph as Petitioners
reasonably deem appropriate and as is consistent With the Federal Rules of Civil Procedure; and
it is further

ORDERED that Daniel Rudolph comply With such subpoena(s) in accordance With and
subject to his rights under the Federal Rules of Civil Procedure and the Rules of this Court.

SO ORDERED.

DATED: \'1'<1\/\- 15 ,2019 /W

\b$\/\rt'\vq¢ i) K.O»Q;\S`, G\S\'/

 

  

UNITED STATES DISTRICT JUDGE

Ci…t@£a~@ cwa va mild b
WM;W\€ w mm taub

 

 

